DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 23, 2021. Claims 1-8, 11-15, and 20-22 are amended; claim 24 is canceled.
The applicant contends that Cox does not separate the measurement and non-measurement regions of the measurement chamber with a gate valve, as is presently recited by independent claim 1. As shown by Figures 2 and 8, for example, Cox’s measurement region (211) is integrated within the transfer chamber in the absence of a gate valve (pp. 10-11).
In response, the examiner observes that the claimed configuration appears to raise substantial 112(a) issues. Those matters notwithstanding, Cox also teaches an alternative embodiment in which the measurement chamber (211/114E) is located external to the transfer chamber, with a gate valve being disposed therebetween (Figs. 3, 6). As described by paragraph [0050], the measurement chamber comprises a dedicated pump (736) to attain vacuum pressure. In this arrangement, a gate valve would be necessary to isolate the processing environment. The rejections to Cox are maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “workpiece transfer mechanism” of claims 1, 6-7, and 11-12;
The “inspection system” of claims 1-2, 5, 8, and 11-19;
The “second inspection system” of claim 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The workpiece transfer mechanism (714) will be interpreted as a robot in accordance with paragraph [0142].
The inspection system (730) and the “second inspection system” will each be interpreted as a signal source (732) and a signal detector (740) in accordance with paragraph [0168].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 has been amended to specify a “measurement chamber” that includes the inspection system and “is positioned inside of an internal space of the workpiece transfer chamber.” Further, the amendment recites a “gate valve” that separates a “measurement region” from a “non-measurement region” within said measurement chamber. The examiner cannot locate support for this embodiment in the original disclosure. 
Firstly, the examiner notes that Applicant elected the embodiment of Species 5A/Figure 7C, as elaborated in the 5/17/21 restriction requirement. In this embodiment, the inspection system is situated within the transfer chamber. In each embodiment comprising a gate valve, such as with Figure 5B, the inspection system is disposed outside of the transfer chamber.
Secondly, an embodiment which both (1) comprises a gate valve, and (2) disposes the measurement region within the transfer chamber does appear to exist. Thus, by reciting both conditions (1) and (2) in the same embodiment, whereby the original disclosure characterizes these features as mutually exclusive, the applicant is inscribing a novel, hybrid embodiment. 
Thirdly, the examiner cannot locate support for “a portion of the measurement chamber…positioned inside of…the workpiece transfer chamber.” In every disclosed species, a slit valve divides these two chambers cleanly. 
For these reasons, the outstanding amendments constitute new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to specify a “measurement chamber,” whereby “at least a portion” of it is “positioned inside of an internal space of the workpiece transfer chamber.” Further, said measurement chamber includes a “measurement region located within a dedicated area of the internal space.” And lastly, there exists a gate valve which separates said measurement region from a non-measurement region of the measurement chamber. 
This description is incoherent. Firstly, there are four distinct abstract spaces whose boundaries are indeterminate: “internal space,” “measurement region,” “dedicated area of the internal space,” and “non-measurement region.” Secondly, structurally speaking, it is unclear how a “portion” of one chamber can be positioned inside of another one, as there is no description of this aspect in the disclosure. Thirdly, is the gate valve disposed within the measurement chamber alone, or does the gate valve also separate the workpiece transfer chamber from said measurement chamber? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of an inspection system located within a workpiece transfer chamber as satisfying the contested limitations. 
Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for lack of antecedent basis. This claim refers to “the second processing module,” but the amendments now employ the term chamber instead of module. To advance prosecution, the examiner will interpret the contested limitation as further clarifying the “second processing chamber” of claim 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011.
Claims 1, 7: Cox discloses a processing system, comprising: 
A plurality of processing modules (201-204), i.e., chambers, for the fabrication of electronic devices (Fig. 2);
A workpiece transfer module (110), i.e., a chamber, coupled with a plurality of processing modules;
Including a workpiece transfer mechanism (113), i.e., a robot [0035];
A measurement module including an inspection system (811) operable for measuring workpiece data (Fig. 10);
Wherein the inspection system includes a signal source (813) and a signal detector (812) [0062];

Lastly, regarding the new material, Cox describes an alternative embodiment in which the measurement chamber (211/114E) is located external to the transfer chamber, with a gate valve being disposed therebetween (Figs. 3, 6). As described by paragraph [0050], the measurement chamber comprises a dedicated pump (736) to attain vacuum pressure. In this arrangement, although not explicitly disclosed, one of ordinary skill would have been motivated to provide a gate valve to isolate the processing environment, thereby enabling low operating pressures. Using a known technique, like a gate valve, to yield the predictable result of isolating a vacuum processing volume would have been obvious to a skilled artisan.
Claim 2: Cox measures chemical, material, and physical properties of the workpiece layers [0061]. 
Claim 3: The transfer modules includes side ports enabling the transfer of the workpiece among the processing modules (Fig. 2). Cox outfits the modules for etching and film-forming [0038]. 
Claim 5: An operator can configure the system to inspect the workpiece before or after processing – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 11: Cox’s transfer robot positions a workpiece on a substrate support (804) for engagement with the inspection system (Fig. 10). 
Claim 17: The inspection system includes a source emitting an optical signal and a detector which receives said signal, as reflected from the workpiece [0061].
Claim 18: The inspection system measures at least layer thickness [0061].
Claim 19: The inspection system avails at least the technique of reflectometry [0061]. 
Claim 20: The workpiece transfer chamber is maintained under a vacuum environment [0035]. 
Claims 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Imahashi, US 5,695,564.
Claim 6: Cox does not teach a second transfer chamber. Imahashi, however, discloses a cluster tool comprising two transfer chambers (U2) coupled via a pass-through chamber (U3), whereby each transfer chamber connects to a processing chamber (U1) (Fig. 1). In addition, the pass-through chamber (U3) comprises a measurement region in which an inspection system (27) measures workpiece data (Fig. 4). As with Cox, Imahashi’s inspection system includes a signal source (27a) and a signal detector (27b) (9, 12-35). It would have been obvious to the skilled artisan to incorporate a second transfer chamber within Cox’s system to achieve the predictable result of augmenting throughput.  
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Halliayal et al., US 6,642,066.
As shown by Figure 10, Cox appears to situate the inspection system (811) external to the transfer chamber. In supplementation, Halliyal describes an apparatus in which an inspection system (14, 16) is disposed within the confines of a chamber (10), thereby demonstrating the art-recognized suitability of the arrangement (9, 15-43; Fig. 1). To a skilled artisan, it would have been obvious to try this latter configuration, as choosing from a finite number of predictable solutions with a reasonable expectation of success remains within the sphere of ordinary skill.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716